Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 1 of 20




                                EXHIBIT 3
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 2 of 20




       SOUTH FLORIDA HOTEL AND CULINARY EMPLOYEES
                      WELFARE FUND

                     AGREEMENT AND DECLARATION
                             OF TRUST




               Effective Date July 1, 1980 Amended and Restated January 1, 2010
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 3 of 20




                                 TABLE OF CONTENTS



   Section                                                         Paae

                                   ARTICLE I - DEFINITIONS

   1.1    Administrative Manager                                   1
   1.2    Administrator                                            1
   1.3    Beneficiary                                              1
   1.4    Collective Bargaining Agreement                          1
   1.5    Consultant                                               1
   1.6    Contributions                                            1
   1.7    Custodian                                                1
   1.8    Delinquent Contributions or Delinquencies                1
   1.9    Employee                                                 1
   1.10   Employer                                                 2
   1.11   ERISA                                                    3
   1.12   Fiduciary                                                3
   1.13   Named Fiduciary                                          3
   1.14   Participant                                              3
   1.15   Participation Agreement                                  3
   1.16   Party-in-Interest                                        3
   1.17   Plan                                                     3
   1.18   Policy                                                   3
   1.19   Trust Agreement                                          4
   1.20   Trust Fund                                               4
   1.21   Tmstees                                                  4
   1.22   Union                                                    4

                     ARTICLE II - CREATION AND PURPOSES OF FUND

   2.1    Creation                                                 5
   2.2    Effective Date                                           5

                             ARTICLE III - BOARD OF TRUSTEES

   3.1    Number, Appointment, Term                                6
   3.2    Resignation and Removal                                  7
   3.3    Successor Trustees, Appointment                          7
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 4 of 20




   3.4    Successor Tmstees, Assumption of Office                        7
   3.5    Acceptance of the Trust by Trustees                            7
   3.6    Limitation of Liability of Trustees                            7
   3.7    Office of the Fund                                             8
   3.8    Officers                                                       8
   3.9    Power to Act in Case of Vacancy                                8
   3.10   Meetings; Notices                                              8
   3.11   Attendance at Meetings; Minutes                                8
   3.12   Quorum; Voting; Action Without Meeting                         9
   3.13   Manner of Acting in the Event of Deadlock                      9
   3.14   Removal of Trustees                                            10
   3.15   Prohibited Transactions                                        10
   3.16   Qualifications of Trustees                                     10

                    ARTICLE IV CONTRIBUTIONS AND COLLECTIONS'

   4.1    Employer Contributions                                         11
   4.2    Receipt of Payment and Other Property of Trust                 11
   4.3    Collection and Enforcement of Payments                         12
   4.4    Production of Records                                          12
   4.5    Costs of Collection                                            12
   4.6    Late Payment Service Fees                                      13
   4.7    Effect of Non-Payment                                          13

                     ARTICLE V POWERS AND DUTIES OF TRUSTEES

   5.1    Conduct of Trust Business                                      14
   5.2    Use of Fund for Expenses                                       14
   5.3    Use of Fund to Provide Benefits                                14
   5.4.   Procurement of Insurance; Self-Insurance                       14
   5.5    Investments                         0                          15
   5.6    Deposits and  Disbursements                                    18
   5.7    Allocation and Delegation of Non-Investment Responsibilities   18
   5.8    Committee of the Board of Trustees                             18
   5.9    Administrative Manager                                         18
   5.10   By-Laws, Rules and Regulations                                 19
   5.11   Additional Authority                                           19
   5.12   Bonds                                                          20
   5.13   Insurance                                                      20
   5.14   Infoiniation to Participants and Beneficiaries                 21
   5.15   Accountants                                                    21
   5.16   Trustee Reimbursement                                          21
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 5 of 20




   5.17   Reports                                                  21
   5.18   Records of Trustee Transactions                          21
   5.19   Construction and Determination by Trustees               21
   5.20   Liability                                                22
   5.21   Reliance on Written Instruments                          23
   5.22   Discharge of Liability                                   24
   5.23   Establishment of Plan                                    24
   5.24   Amendment of Plan                                        25
   5.25   Audit                                                    25
   5.26   Non-Diversion                                            25

                       ARTICLE VI - CONTROVERSIES AND DISPUTES

   6.1    Submission to Trustees                                   26
   6.2    Settling Disputes                                        26

                             ARTICLE VII - BENEFICIAL RIGHTS

   7.1    No Right, Title or Interest of Employers                 27
   7.2    Limitation Upon Beneficial Rights of Employees           27

                          ARTICLE VIII - TERMINATION OF TRUST

   8.1    Conditions of Termination                                28
   8.2    Procedure in Event of Teiniination                       28
   8.3    Notification Upon Termination                            28

                               ARTICLE IX - MISCELLANEOUS

   9.1    Law Applicable                                           30
   9.2    Savings Clause                                           30
   9.3    Other Employers and Their Employees May Join the Plan    30
   9.4    Reciprocity Agreements                                   30
   9.5    Merger                                                   30
   9.6    Judicial Settlements                                     30
   9.7    Withholding Payment                                      31
   9.8    Qualification of Trust Personnel                         31
   9.9    Vesting of Rights                                        31
   9.10   Gender                                                   31
   9.11   Amendment to Trust Agreement                             31

   SIGNATURE PAGE                                                  32
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 6 of 20




         SOUTH FLORIDA HOTEL AND CULINARY EMPLOYEES
                        WELFARE FUND

                         AGREEMENT AND DECLARATION OF TRUST
           THIS AGREEMENT AND DECLARATION OF TRUST, effective Januaryl, 2010, made

    and entered into by and between HOTEL EMPLOYEES RESTAURANT EMPLOYEES LOCAL

    355, hereinafter referred to as "The Union"; and the undersigned Union Trustees, hereinafter
    referred to as "Union. Trustees", and the undersigned Employer Trustees, hereinafter referred to as
    "Employer Trustees" (who together with successor trustees, designated in the manner hereinafter

    provided, are hereinafter collectively referred to as "Trustees").
                                         WITNESSETH:
           WHEREAS, the Union has executed and from time to time will hereafter execute

    collective bargaining agreements with various employers, which, among other things, will provide

    for a certain payment by employers who are bound by a collective bargaining agreement, into a
    Welfare Fund for the benefit of those employees who are covered by this Agreement and their

    families, dependents and beneficiaries; and

           WHEREAS, the Trustees are authorized to enter into this trust agreement, have been duly

    appointed in accordance with the provisions of the Agreements and Declarations of Trust in effect

    from time to time; and

           WHEREAS, to effectuate the aforesaid purposes, the Union and the Trustees desire to

    continue the Welfare Fund originally established on or about July 2, 1956, which will conform to

    the applicable provisions of all Federal and State laws and which qualify as an exempt trust under

    the Internal Revenue Code and meet the requirements and qualify under the Employee Retirement

    Income Security Act of 1974 ("ERISA"); and

           NOW, THEREFORE, in consideration of the premises and the covenants herein contained,

    and in consideration of the declaration of the Trustees, as designated herein and in office, by their.
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 7 of 20




    execution hereof, that they will accept the Trust and act as Trustees of this Fund and that they will

    receive and hold all monies or property which may come into their hands as Trustees under this

    Agreement and Declaration of Trust for the uses and purposes hereinafter set forth, and accept the

    other respective duties of Trustees hereunder, it is understood and agreed as follows:
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 8 of 20




                                                                                     ARTICLE I




                                          DEFINITIONS

          Section 1.1. Administrative Manager. The term "Administrative Manager" as used
   herein shall mean that person or company defined in Section 5.9 of the Agreement and
   Declaration of Trust.

          Section 1.2 Administrator. The teiiii "Administrator" as used herein shall mean the
   Board of Trustees as defined in Section 1.22 herein.

           Section 1.3 Beneficiary. The term "Beneficiary" shall mean a family member, dependent
   or other person designated by a participant or by the terms of the Health and Welfare Plan created
   pursuant to this Agreement and Declaration of Trust, who is or may become entitled to a benefit,
   thereunder.

           Section 1.4 Collective Bargaining Agreement. The term "collective bargaining
   agreement" as used herein shall mean any collective bargaining agreement to which the Union is
   party, and any extension, amendment, modification, renewal or successor thereof, which requires
   Employers to make payments to this Trust.

           Section 1.5 Consultant The term "consultant" as used herein shall mean any person or
   entity who, for compensation, advises, represents, or provides other assistance to the Trustees
   concerning the establishment, or operation of the Plan as defined in Section 1.18.

         Section 1.6 Contributions The term "contributions" shall mean the payments required of
   any Employer, as defined in Section 1.11 above, for this Fund, pursuant to a collective bargaining
   agreement or Participation Agreement.

           Section 1.7 Custodian. The teiiii "custodian" as used herein shall mean one who is
   officially entrusted with guarding and keeping records, documents or property of this Trust Fund.

          Section 1.8 Delinquent Contributions or Delinquencies. The terms "delinquent
   contributions" or "delinquencies" as used herein shall mean Employer contributions not received
   by the Trustees or their designee within the time period required by the applicable collective
   bargaining agreement.

          Section 1.9 Employee. The term "Employee" as used herein shall mean:



                                                                                                    1
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 9 of 20




                                                                                     ARTICLE I



           (a)     Any Employee represented by the Union and working for an Employer as defined
   herein, and with respect to whose employment an Employer is required to make contributions
   into the Trust Fund.

          (b)     An Officer or salaried Employee of the Employer, elected or appointed Officers or
   Employees of the Union, or International Parent body, or any Association entering into
   contractual relations with the Union; providing that the Trustees agree to accept such Officers or
   Employees; and, further, provided that in the case of full time Officers or full time Employees,
   contributions must be made in the same amount as provided for other Employees by a collective
   bargaining agreement.

           (c)     Employees, if any, of this Trust Fund or any other Trust Fund established pursuant
   to a collective bargaining agreement who are not employed by an Employer as defined in Section
   1.10, and who are proposed and accepted for such benefits by the Trustees. As to such personnel
   as are Employees of the Trust Fund, or any other Trust Fund established pursuant to such
   collective bargaining agreements, the Trustees of such Trust Fund shall be deemed to be an
   Employer within the meaning of this Trust Agreement and may provide benefits for said
   Employees out of said Trust Fund, on the same basis as for other Employees.

          (d)     A person, represented by or under the jurisdiction of the Union, who shall be
   employed by a governmental unit or agency, and on whose behalf payment of contributions shall
   be made at the times and at the rate of payment equal to that paid by an Employer, as defined in
   Section 1.11 of this Article, in accordance with a written agreement, ordinance or resolution.

          Section 1.10 Employer. The tenn "Employer" as used herein shall mean:

          (a)     An Employer who is bound by a collective bargaining agreement with the Union
   providing for the making of payments to the Trust Fund with respect to Employees represented
   by the Union.

          (b)    The Union, which, for the purpose of making the required contributions into the
   Trust Fund, shall be considered as the Employer of the Employees of the. Union for whom the
   Union contributes to the Trust Fund.

          (c)     An Employer who, while not. generally recognizing the Union as the
   representative of its Employees, is bound to make contributions on behalf of certain of its
   Employees.



                                                                                                   2
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 10 of 20




                                                                                        ARTICLE I




            (d)    The Trustees of this Trust Fund, or any other Trust Fund established pursuant to a
    collective bargaining agreement, which contributes on behalf of its Employees, as defined in
    Section 1.10.

            Section 1.11 ERISA. The term "ERISA" as used herein shall mean the Employee
    Retirement Income Security Act of 1974 and any amendments as may from time to time be made
    thereto, any regulations promulgated pursuant to the provisions of. ERISA, and any binding
    decisions or rulings by any court or agency interpreting or construing said law.

            Section 1.12 Fiduciary. For purposes of this Agreement any person who, with respect to
    the plan to the extent (i) he exercises any discretionary authority or discretionary control
    respecting management of the plan or exercises any authority or control respecting management
    of the plan or exercises any authority or control respecting management or disposition of its
    assets„ (ii) renders investment advice for a fee or other compensation, direct or indirect, with
    respect to any moneys or other property of the plan, or has any authority or responsibility to do
    so, or (iii) has any discretionary authority or discretionary responsibility in the administration of
    the plan shall be deemed a fiduciary. Such term includes any person designated by the Board to
    perform and/or carry out fiduciary responsibilities hereunder.

           Section 1.13 Named Fiduciary. The term "named fiduciary" as used herein shall mean
    the Board of Trustees as defined in Section 1.21 herein.

            Section 1.14 Participant. The term "Participant" shall mean any Employee or former
    Employee of an Employer who is or may become eligible to receive a benefit of any type from
    this Fund or whose beneficiaries may be eligible, to receive any such benefit.

            Section 1.15 Participation Agreement. The term "Participation Agreement" shall mean
    any .written agreement pursuant to which contributions are paid or payable to this Fund on behalf
    of the employees who are not covered under a collective bargaining agreement.

           Section 1.16 Party-in-Interest. The term "party-in-interest" shall mean such persons as
    are described in ERISA.

            Section 1.17 Plan. The term "Plan" or "Health and Welfare Plan" shall mean the plan,
    program, method, rules, and procedures for the payment of benefits from the Trust Fund
    established by the Agreement and Declaration of Trust and amendments thereto.

           Section 1.18 Policy. The term "Policy" whether singular or plural shall meanly any
    insurance policy, contract or contracts, issued pursuant to the Trust Agreement and accepted by

                                                                                                       3
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 11 of 20




                                                                                     ARTICLE I




   the Trustees as a part of the Trust Agreement and shall include any amendments, riders or
   modifications or other alterations and additions thereto if such amendments, riders,
   modifications, alterations and/or additions to such policy were accepted by the Trustees.

          Section 1.19 Trust Agreement. The terms "Trust Agreement" or "Agreement and
   Declaration of Trust" as used herein shall mean this instrument, including all amendments,
   modifications, and rules and resolutions as may from time to time be made.

           Section 1.20 Trust Fund. "Trust", "Trust Fund" and "Fund" as used herein shall mean the
   entire trust estate of the South Florida Hotel and Culinary Employees Welfare Fund as it may,
   from time to time be constituted, including, but not limited to, all funds received in the form of
   contributions, together with all contracts (including dividends, interest, refunds, and other sums
   payable to the Trustees on account of such contracts), all investments made and held by the
   Trustees, all income, increments, earnings and profits therefrom, and any and all other assets,
   property or funds received and held by the Trustees by reason of their acceptance of this
   Agreement and Declaration of Trust.

            Section 1.21 Trustees. The term "Trustees" as used herein shall mean the Trustees
   designated in this Trust Agreement, together with their successors, designated and appointed in
   accordance with the terms of this Trust Agreement. The first Trustees under this Agreement
   shall be those Trustees serving on the effective date of this Agreement pursuant to the terms of
   the first Amended and Restated Agreement and Declaration of Trust.

          (a)   The term "Employer Trustees" as used herein shall mean the Trustees appointed
   by the Employer Trustees as provided hereunder.

          (b)     The term "Union Trustees" as used herein shall mean the Trustees appointed by
   the Union as provided hereunder.

           Section 1.22 Union. The term "Union" as used herein, shall mean HOTEL
   EMPLOYEES RESTAURANT EMPLOYEES LOCAL 355 its successors and assigns, and such
   other Union or Unions as may from time to time be accepted for participation hereunder under
   such terms and conditions as may be required by the Trustees.




                                                                                                   4
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 12 of 20




                                                                                       ARTICLE II




                           CREATION AND PURPOSES OF FUND

           Section 2.1 Creation. The Trust Fund has been created, and established and is
    maintained, and the Trustees agree to receive, hold and administer the Trust Fund, for the sole
    and exclusive purpose of providing such benefits as now are, or hereafter may be authorized or
    permitted by law for participants and their beneficiaries, regardless of Union membership, and in
    accordance with the provisions set forth herein and in the Plan. It is intended that this Trust Fund
    and Plan be a "multiemployer plan" as that term is defined in Section 3(37) of ERISA and
    otherwise comply with the provisions of Section 501 of the Internal Revenue Code and Section
    302(c)(5) of the Labor Management Relations Act.

           Section 2.2 Effective Date. This Agreement and Declaration of Trust shall be in full
    force and effect as of July 1, 2009, and is a continuation of the Agreement and Declaration of
    Trust and all amendments thereto of the original Trust Agreement effective July 1, 1980.




                                                                                                       5
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 13 of 20




                                                                                     ARTICLE III




                                      BOARD OF TRUSTEES


           Section 3.1 Number, Appointment, Term. The Trust Fund shall be administered by a
    Board of Trustees consisting of no more than six (6) Trustees, provided that at all times, the
    number of Union Trustees and Employer Trustees shall be equal. The Trustees as of the date of
    execution of this Agreement and Declaration of Trust are as follows:

    UNION TRUSTEES                                       EMPLOYER TRUSTEES

    Andres Madtes                                        Regina Mort
    Bill Grandfield

           The Union shall appoint all Union Trustees in accordance with its own internal rules.

           The Employer Trustees shall be appointed by the Employers provided that all Employer
    Trustees shall be persons signatory to a collective bargaining agreement or if the Eniployer is a .
    corporation, the corporation shall be signatory to a collective bargaining agreement.

           Two (2) alternate Trustees, one (1) representing the Union and appointed by the Union
    and one (1) representing the Employers and appointed by the Employer Trustees, may be
    appointed and shall, in the absence of the regularly appointed Trustees, have all the power of
    Trustees.

           A vacancy shall occur, whenever a Trustee resigns or when a Trustee is removed or by
    reasons of death or incapacity. Successor Trustees shall be named as provided in Section 3.3.

            Section 3.2 Resignation and Removal. A Trustee may resign and become and remain
    fully discharged from all further duty or responsibility thereunder upon giving thirty (30) days'
    notice in writing to the remaining Trustees and to the party by whom he was appointed, or such
    shorter notice as the remaining Trustees may accept as sufficient. In the notice there shall be
    stated a date on which such resignation shall take effect; and such resignation shall take effect on
    the date specified in the notice unless a successor Trustee shall have been appointed at an earlier
    date, in which event such resignation shall take effect immediately upon the appointment of such
    successor Trustee. An Employer Trustee may be removed from office at any time by action of
    the Employer Trustees. Written notice of such action shall be delivered to the Union, the
    Chairman and Secretary-Treasurer of the Trustees serving at that time, the administrative
    manager and legal counsel. A Union Trustee may be removed from office at any time by action


                                                                                                      6
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 14 of 20




                                                                                    ARTICLE III




    of the Union, written notice of such action to be delivered to the Chairman and Secretary-
    Treasurer of the Trustees serving at that time, the administrative manager and legal counsel.

            Section 3.3 Successor Trustees, Appointment. If any Employer Trustee shall die,
    become incapable of acting hereunder, resign, or be removed a Successor Employer Trustee shall
    be appointed by the remaining Employer Trustees. Such appointment shall be in writing and
    shall be delivered to the Union, the Chaiiinan and Secretary-Treasurer of the Trustees serving at
    that time, the administrative manager and legal counsel. If any Union Trustee shall die, become
    incapable of acting hereunder, resign, or be removed, a Successor Union Trustee shall be
    appointed by the Union, such appointment to be in writing and be delivered to the Chairman and
    Secretary-Treasurer of the Trustees serving at that time, the administrative manager and legal
    counsel.

            If such a vacancy is not filled within a thirty (30) day period, any remaining Employer
    and/or Union Trustee, respectively, may, within ten (10) days thereafter, petition the United
    States District Court for the Southern District of Florida to appoint a Successor Trustee from that
    class of persons qualified to serve as set forth in Section 3.16 herein.

           The Fund shall at all times be administered, by an equal number of Employer and Union
    Trustees.

           Section 3.4 Successor Trustees, Assumption of Office. Any Successor Trustee shall
    immediately upon appointment and acceptance of the Trusteeship, become vested with all the
    property rights, powers and duties of a Trustee hereunder with like effect as if originally named a
    Trustee, without the necessity of any formal conveyance or other instrument of title.

            Section 3.5 Acceptance of the Trust by Trustees. A Trustee may execute a written
    acceptance in a form satisfactory to the Trustees and consistent with ERISA. By executing such
    written acceptance, a Trustee shall be deemed to have accepted the Trust created and established
    by this Trust Agreement and to have consented to act as Trustee- and to have agreed to administer
    the Trust Fund as provided herein. Such written acceptance shall be filed with the Fund's
    administrative manager_ who shall notify the remaining Trustees of the receipt of such
    acceptance.

            Section 3.6 Limitation of Liability of Trustees. No Successor Trustee shall in any way be
    liable or responsible for anything done or committed in the administration of the Trust prior to
    the date of becoming a Trustee. No Trustee shall be liable for the acts or omissions of another
    Trustee to whom certain responsibilities, obligations or duties have been delegated pursuant to
    this Trust Agreement.

                                                                                                     7
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 15 of 20




                                                                                    ARTICLE III




            Section 3.7 Office of the Fund. The principal office of the Trust Fund shall be located
    and maintained in Miami - Dade County in the State of Florida or at such other locations in the
    State of Florida as the Trustees may determine.

           Section 3.8 Officers. The Trustees shall elect from among themselves a Chairman and a
   Secretary-Treasurer to serve for a term of one (1) year, or until his or their successors have been
   elected. When the Chairman is elected from the Employer Trustees, then the Secretary-Treasurer
   shall be elected from the Union Trustees; and when the Chairman shall be elected from the
   Union Trustees, then the Secretary-Treasurer shall be elected from the Employer Trustees. The
   Secretary-Treasurer or such other person as the Trustees may designate, shall keep minutes and
   records of all meetings, proceedings and acts of the Trustees and shall, with reasonable
   promptness, send copies of such minutes and records to all Trustees and legal counsel. The
   Chairman shall preside at all meetings of the Trustees.

            Section 3.9 Power to Act in Case of Vacancy. In case of death, resignation or refusal or
   inability to act of any one or more of the Trustees, the remaining Trustees shall have all the
   poWers, rights, estates and interests of this Trust, and shall be charged with its duties, provided
   that, in such cases there shall be no change in the quorum or voting requirements established in
   Section 3.12 hereof.

           Section 3.10 Meetings; Notices. The Trustees shall meet at such times as they deem it
   necessary to transact their business. The Chairman or the Secretary-Treasurer of the Board of
   Trustees may, and upon the written request of any two (2) Trustees shall, call a meeting of the
   Trustees at any time by giving at least five (5) days' notice in writing, of the time and place,
   thereof to the remaining Trustees. A meeting of the Trustees may be held at any time without
   notice if all of the Trustees consent thereto by an instrument in writing, or if all of the Trustees
   attend such meeting.

           Section 3.11 Attendance at Meetings; Minutes. All official meetings of the Trustees
   shall be attended only by the Trustees and shall not be open to the public, except such other
   persons may attend as may be designated by the Trustees or when invited to do so, and as may be
   otherwise required by law. Written minutes, a copy of which shall be furnished with reasonable
   promptness to each Trustee and legal counsel, shall be kept of all business transacted and of all
   matters upon which voting shall have occurred and the vote shall be recorded. Such minutes
   shall bear the signature of the Secretary-Treasurer and shall be approved at the succeeding
   meeting.



                                                                                                     8
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 16 of 20




                                                                                    ARTICLE III




           Section 3.12 Quorum; Voting; Action Without Meeting.

            (a)    A quorum shall consist of two (2) Trustees, with at least one (1) Employer
    Trustees and one (1) Union Trustees. If at any meeting the number of Employer and Union
    Trustees present shall be unequal, then the group of Trustees lesser in number shall be entitled to
    cast the same number of votes as the other group of Trustees. In the event there shall be present
    at any one meeting less than all of the Trustees of a group and such Trustees shall be unable to
    agree as to the manner in which the vote of the absent Trustee shall be cast, then those Trustees
    who are present shall cast the vote of the absent Trustee on a prorata basis.

           (b)    A quorum of a committee or subcommittee of the Board of Trustees established in
    accordance with this Trust Agreement or otherwise, shall be at least one (1) Employer Trustee
    and one (1) Union Trustee, except as provided otherwise in this Trust Agreement or by law.

            (c)    Any action taken by the Trustees, except as herein otherwise provided shall be by
    affirmative vote of a majority of the votes cast at a meeting. The Trustees must cast their votes
    in person, except as provided in Subsection (a) of Section 3.12.

             (d)    Action by the Trustees on any proposition may also be taken without a meeting if
    all of the Trustees agree thereto in writing.

           Section 3.13 Manner of Acting in the Event of Deadlock.

            (a)     A deadlock shall be deemed to exist whenever a proposal, nomination, motion or
    resolution made and seconded by any of the Trustees in not adopted or rejected by a majority
    vote and the maker of the proposal, nomination, motion or resolution notifies the remaining
    Trustees that the deadlock exists.

           (b)    In the event of a deadlock, the Trustees shall promptly provide a joint written
   statement of the issues and relevant facts. If the Trustees cannot agree upon said joint statement,
   then the Employer and the Union Trustees shall prepare respective statements of the issues and
   facts, and each shall serve a copy upon the other, or upon any agent designated in writing.

           (c)    The joint statement or the separate statement shall be delivered to an impartial
    umpire selected by mutual agreement of the Trustees.

           (d)     The impartial umpire shall have no power to resolve the deadlock beyond the
    matters contained in the submission or submissions served upon him. The umpire may not make
    any decision or finding of fact which would change or alter in any manner any provision of the

                                                                                                     9
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 17 of 20




                                                                                  ARTICLE III



    Trust Agreement or which would tend to jeopardize the qualification of the Plan pursuant to
    applicable laws including without limitation the Internal Revenue Code.

           (e)     In the event the Trustees cannot agree within a reasonable time upon an impartial
    umpire to resolve their deadlock, the umpire shall be selected by the U.S. District Court for the
    Southern District of Florida, by petition of the Employer Trustees or of the Union Trustees.

           (f)     The cost and expenses incidental to any appointment of an umpire and the holding
    of proceedings  before him, including the fee, if any, for such umpire, shall be a proper charge
    against the Trust Fund, and the Trustees are authorized and directed to apply such charges;
    provided, however, that the Trust Fund shall not be charged for any expenses incurred for any
    attorneys' fees, consultants, witnesses, and any similar expenses in amounts more than that
    determined by the Trustees to be reasonable and proper.

           (g) . Any decision by an umpire, whether selected by the Board of Trustees or
    appointed by said Court, shall be final and binding upon the Board of Trustees.

            Section 3.14 Removal of Trustees.. The Board of Trustees shall initiate action to cause
    the removal of any fellow Trustee who may be serving as a Trustee in violation of this
    Agreement, ERISA or other applicable law. The vacancy or vacancies caused by such a removal
    shall be filled in accordance with Section 3.3 of this Article.

            Section 3.15 Prohibited Transactions. Notwithstanding any action being taken by the
    Board of Trustees as provided in this Article, no transaction shall be authorized between the
    Trust Fund and any party-in-interest, except to the extent that such transactions are permissible
    practices under ERISA.

           Section 3.16 Qualifications of Trustees. No person may serve as a Trustee hereunder
    who:

           (a)    is in violation of Section 411 of ERISA;

          (b)     if an Employer Trustee, is not signatory to a current collective bargaining
    agreement or participation agreement, or

           (c)     if a Union Trustee, is not a member of the Union.




                                                                                                  10
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 18 of 20




                                                                                     ARTICLE IV




                         CONTRIBUTIONS AND COLLECTIONS

           Section 4.1 Employer Contributions.

            (a)    Each Employer shall make prompt contributions or payment to the Trust Fund in
    such amount and under the teiiiis as are provided for in the applicable collective bargaining
    agreement in effect from time to time between the Employer or his bargaining representative and
    the Union. An Employer may also be required to make contributions in such amount and under
    such terms as agreed to by such Employer in writing, provided that such contributions shall be
    subject to acceptance by the Trustees. The Employer agrees that such contributions shall
    constitute an absolute obligation to the Trust Fund, and such obligation shall not be subject to, by
    way of illustration and not limitation, set-off or counterclaim which the Employer may have for.
    erroneous contributions to any other Trust Funds, or for any other liability of the Union, of an
    Employee, or any other Trust Funds, or for any other liability of the Union, of an Employee, or
    any other person.

           (b)      Contributions to the Fund shall be paid to the Trustees or to such depository as the
    Trustees shall designate, only by check, bank draft, or money order, or its equivalent, made
    payable to the order of the SOUTH FLORIDA HOTEL AND CULINARY EMPLOYEES
    WELFARE FUND, or as otherwise provided in the applicable collective bargaining agreement
    upon such forms as specified by the Trustees. The payment of contributions shall be made
    periodically at such times as may be provided in the applicable collective bargaining agreement.
    In the absence of any such provision in a collective bargaining agreement, the payment of
    contributions shall be made periodically at such times as the Trustees shall specify.

           (c)    Each Employer shall be responsible only for the contributions payable by him on
    account of Employees covered by him except as may be otherwise provided by law. No other
    Employers or groups shall be responsible for the contributions, payments, or other obligations of
    any other Employer except as may be otherwise provided by law.


           Section 4.2 Receipt of Payment and Other Property of Trust.

           The Trustees or such other person or entity designated or appointed by the Trustees in
    accordance with Section 5.8 of Article V are hereby designated as the persons to receive the
    payments heretofore or hereafter made to the Trust Fund by the Employers and Employees. The
    Trustees are hereby vested with all right, title and interest in and to such monies and all interest
    which may be accrued thereon, and are authorized to receive and to be paid the same.


                                                                                                     11
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 19 of 20




                                                                                    ARTICLE IV




           Section 4.3 Collection and Enforcement of Payments. The Trustees, or such committee
   of the Trustees as the Board of Trustees shall appoint, or the administrative manager if one has
   been appointed and when directed by such committee or by the Board of Trustees, shall have the
   power to demand, collect and receive Employer payments and all other money and property to
   which the Trustees may be entitled, and shall hold the same until applied to the purposes
   provided in this Trust Agreement. They shall take such steps, including the institution and
   prosecution of, or the intervention in such legal or administrative proceedings as the Trustees in
   their sole discretion determine to be in the best interest of the Trust Fund for the purpose of
   collecting such payments, money and property, without prejudice, however, to the rights of the
   Union to take whatever steps it deems necessary and wishes to undertake for such purposes.

          Section 4.4 Production of Records. Each Employer shall promptly furnish to the
   Trustees, on demand, such records and information as are required by the Board of Trustees in
   order to determine compliance with this Agreement. The Employer shall also furnish to the
   Trustees, on demand, such other information as the Trustees may reasonably require in
   connection with the administration of the Trust Fund. The Trustees may, by their respective
   representative, including auditors, examine the pertinent records of each Employer at the
   Employer's place of business. Such examination shall not be limited to solely the payroll records
   of the employees covered by this Agreement, but shall, within the discretion of the Board of
   Trustees, include such other records, books and documents for other employees or
   subcontractors, if necessary, for determining compliance with this Agreement. The Union shall,
   upon request of the Trustees, promptly furnish information in respect to an employee's
   employment status.

          Section 4.5 Costs of Collection.

          (a)     The Trustees may require the payment by Employers, in addition to the interest
   and liquidated damages provided within this Trust Agreement, such other costs and expenses,
   including costs of an audit, reasonable attorneys' fees, late payment service fees, and court costs
   incurred by the Trustees and arising out of the collection of such Employer's delinquent
   contributions in accordance with the applicable collective bargaining agreement.

           (b)    In addition to any remedies provided for in the collective bargaining agreement ,
   this Trust Agreement or any rules adopted by the Trustees, any Employer who fails to timely pay
   fringe benefit contributions may be required to pay to the Trust Fund, in addition to the fringe
   benefit contributions, the following




                                                                                                   12
Case 1:20-cv-22667-RNS Document 1-3 Entered on FLSD Docket 06/26/2020 Page 20 of 20




                                                                                   ARTICLE IV




                  (1)     Interest on unpaid or untimely paid contributions at the rate
                  prescribed in Section 6621 of the Internal Revenue Code of 1986,
                  as amended, from the date when such contributions became due to
                  the date of actual payment; and

                  (2)     20% liquidated damages on unpaid and untimely paid
                  fringe benefit contributions.

            Section 4.6 Late Payment Service Fees. The parties recognize and acknowledge that the
    regular and prompt payment of contributions to the Fund are essential to the operation of the
    Fund and the providing of benefits under the Plan and accordingly that time is of the essence in
    the Contributing Employer's payment thereof. In the event any contribution is delinquent for a
    period of more than ten (10) days, there may be added to and become a part of the amount due
    and unpaid a charge of not less than Ten (10%) Percent of amount of such delinquent
    contribution.

            Section 4.7 Effect of Non-Payment. Non-payment, by any Employer of any
    contributions or other monies owed to the Fund shall not relieve any other Employer from its'
    obligation to make required payments to the Trust Fund.




                                                                                                 13
